OPINION ON REHEARING.
SYLLABUS BY THE COURT.
Mandamus—Uniform Textbooks—Primary Reading Chart. A contract entered into between the school textbook commission and the author of a primary reading chart to supply the needs of the state for such chart' does not compel a school district board to purchase one of the charts for use in the district school.
The opinion of the court was delivered by
BENSON, J.:
In a petition for rehearing it is stated that the school textbook commission entered into a contract with the author of the chart in question as *834provided in ease of adopted textbooks. (Gen. Stat. 1909, §§ 7814, 7815, 7824, 7836.) From a copy of the contract, set out in the petition for rehearing, it appears that the commission adopted the charts at the price of $12, and the author agreed to place such charts “in the hands of the .state depository in sufficient quantities to supply the then needs of the state,” and to fulfill the terms of her offer submitted to the commission. The existence of the contract being conceded, it appears that the former opinion was based in part upon a misapprehension of facts, for it was said in the opinion: “We do not understand that the textbook commission has entered into any contract to supply charts.” (Ante, p. 833.) The question, therefore, remains whether the contract imposes the duty upon the district to purchase the chart of the appellant at the price adopted by the commission. While the article in question is scheduled with textbooks to be adopted, no provision is found for adopting a price unless it be the price specified in an accepted bid. In the case of the textbooks specified in the schedule such price can not exceed the maximum price named in the statuté. But no maximum price is prescribed for a primary reading chart. Whether the textbook commission has authority to adopt a price and make a contract to supply such charts may be the subject of divergent opinions, but it is not found necessary to decide that question. A contract in the case of ordinary textbooks certainly does not impose any duty upon a district board to purchase them unless it be in a case of district ownership, provided for in the statute (Gen. Stat. 1909, § 7822), but not adopted by this district. Treated as textbooks, with which.it is classified in the statute, except as to maximum prices, purchases would be made by patrons of the school and not by the district. Appellant disclaims any right to compel such purchase under the section of the statute relating to charts, maps, globes and other school apparatus; (Gen. Stat. 1909, §7836.)
*835With or without the contract no provision of law is. found requiring district boards to buy the chart of the manufacturer and pay the price demanded therefor.
In the former opinion reference was made to the-omission of a reading chart from the regulations prescribing standards of quality and maximum prices in. the statute authorizing the adoption of textbooks. A standard is provided, viz., Wooster’s primary reading chart (Gen. Stat. 1909, § 7833), but a maximum price is omitted. A necessary correction is made accordingly in the opinion, but the conclusion is adhered to.